Citation Nr: 0312017	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the Manchester, New Hampshire RO that denied 
service connection for a psychiatric disorder.  

The Board undertook additional development in the veteran's 
claim pursuant to authority provided by 
38 C.F.R. § 19.9(a)(2) (2002).  This authority has since been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  However, in this case (as discussed below), no 
additional evidence was obtained from the Board's 
development.  Therefore, no remand is required to allow for 
the RO's initial consideration of evidence developed by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).


FINDINGS OF FACT

1.  All appropriate notification action has been 
accomplished, and all available evidence and information 
necessary to substantiate the veteran's claim have been 
obtained; additional private treatment records were not 
obtained and a VA examination necessary to substantiate the 
veteran's claim was not performed because of the veteran's 
failure to inform VA of his whereabouts.

2.  No chronic acquired, psychiatric disorder was present in 
service or manifested within one year of the veteran's 
discharge from service, and any currently present acquired 
psychiatric disorder is not etiologically related to service. 




CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1973 to 
January 1974.  Service medical records note that the veteran 
was seen in February 1973 for seizures in his legs.  The 
veteran reported a history of seizures since sustaining a 
blow to the head 6 or 7 years earlier.  The veteran reported 
that he usually had these seizures when he was upset.  The 
veteran further reported that he had seen a psychiatrist when 
he was 13 or 14 years old; he was placed on Dilantin and 
Thorazine and "got better."  The impression was 
hyperventilation syndrome with pseudo seizures.  In October 
1973, the veteran requested a neuropsychiatric consultation; 
he maintained that he was a danger to himself.  He reported 
that he was depressed and had been drinking heavily since his 
wife left him 1 month earlier.  He showed the examiner where 
he had burned himself with a cigarette and cut himself with a 
razor on his arms.  He reported that he had three 
unauthorized absences in the past month.  Upon examination, 
the veteran was oriented times three.  There was no evidence 
of thought disorder, hallucinations, delusions, or homicidal 
or suicidal ideation.  Affect was somewhat flat.  Both recent 
and past memory was intact.  The impression was severe 
antisocial personality disorder, existing prior to service.  
It was recommended that the veteran be discharged from 
service by reason of unsuitability.  A January 1974 discharge 
examination report notes a diagnosis of severe antisocial 
personality disorder, existing prior to service.  The veteran 
was discharged in January 1974.

VA treatment records show that the veteran was hospitalized 
in October 1983 for anxiety and depression.  Upon 
examination, the veteran was oriented times three.  His 
affect was slightly blunted.  There was no evidence of 
thought disorder.  Judgment was not impaired.  The veteran 
had no suicidal thoughts.  He expressed anxiety and 
depression secondary to several recent losses in his life.  
The diagnoses included adjustment disorder with mixed 
emotional state and antisocial personality features.

Treatment records from the Catholic Medical Center dated in 
November 1983 note that the veteran was treated in the 
emergency room for an overdose of medication and possible 
acute depression.  The veteran was referred to the 
psychiatric unit of a VA hospital.

VA treatment records note that the veteran called the pain 
management clinic in June 2000.  He complained that he was 
extremely depressed, to the point of not wanting to live.  He 
indicated that he had never been seen by the VA metal health 
clinic.  The veteran was instructed to go to the emergency 
room.  The veteran was seen in the mental health clinic in 
January 2001.  A history of intermittent depression since the 
1980's was noted.  The impression was recurrent depression, 
rule out dysthymia, alcohol abuse in remission, and multiple 
issues related to chronic pain.  In February 2001, the 
veteran was seen for a medication follow-up.  The veteran 
complained of blackout spells, increased depression related 
to the onset of incontinence, and problems sleeping.  Upon 
examination, the veteran was cooperative with fair eye 
contact.  His speech was goal directed.  He appeared more 
tired and his affect was more constricted than on his last 
visit.  The veteran admitted to passive suicidal ideation, 
but denied having any plan.  The veteran was referred to the 
emergency room for evaluation, where the assessment was 
chronic narcotic use.  The veteran signed out of the hospital 
against medical advice.  

A March 2001 letter from Martin Kaufman, M.D., notes that the 
veteran underwent a psychiatric evaluation.  The diagnoses 
included major depression, recurrent and severe, and 
personality disorder mixed with antisocial qualities.

In December 2002, the Board undertook additional development 
in the veteran's claim pursuant to authority provided by 
38 C.F.R. § 19.9(a)(2) (2002), which authorized the Board to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In April 2003, the Board 
sent a letter to the veteran requesting him to provide 
pertinent medical records or provide the information and 
authorization necessary for the Board to obtain such records.  

The veteran has failed to respond to VA's April 2003 request 
for additional medical evidence.  This request was sent to 
his last known address of record and was returned by the 
United States Postal Service as undeliverable due to an 
address change.  No further evidence has been submitted by 
the veteran.

The other evidence of record includes a March 2001 Social 
Security determination that rated the veteran as disabled, 
with major depression noted as his primary disability.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and letters from the RO to the veteran, in particular a March 
2001 letter, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  As noted 
above, VA attempted to assist the veteran by obtaining 
additional treatment records and a VA examination to 
determine the nature and etiology of any currently present 
psychiatric disability; however, the veteran has failed to 
keep VA informed of his current address, so correspondence 
from VA has been returned as undeliverable.  Neither the 
veteran nor her representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations. 

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A personality disorder is not a disability within the meaning 
of applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

Furthermore, the Board notes that when a claimant fails to 
report for a scheduled medical examination without good 
cause, an original claim for compensation shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).

In the case at hand, service medical records note a diagnosis 
of personality disorder.  As previously noted, a personality 
disorder is not a disability within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).  Other evidence of record shows a psychiatric 
disability, other than the personality disorder, which was 
first manifest many years after service.  Specifically, the 
veteran's currently-diagnosed depression was first diagnosed 
more than 25 years after his military service, and has never 
been linked to the his military service.  No health care 
provider has indicated that any current psychiatric disorder 
is related to service.

The Board attempted to obtain any outstanding treatment 
records and to schedule the veteran for a psychiatric 
examination to determine the etiology of any currently 
present psychiatric disability.  Unfortunately, the veteran 
has moved without informing VA of his current address.  VA 
has been diligent in its efforts to contact the veteran, but 
his whereabouts are unknown.  In the normal course of events, 
it is the burden of the veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  In 
reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

